Per Curiam,
This action was brought to recover a balance alleged to be due for papering five houses. The affidavit, of defense alleges “ that the said work was done in an unworkmanlike manner,” without specifying how, or in what respect it was unworkmanlike ; “ that the material furnished was of an inferior quality, and not in accordance with his contract,” without alleging that the plaintiff contracted to furnish paper of superior quality or setting forth what the contract was; and “ that soon after said work was done, said paper faded and became loosened from the wall,” without alleging that this was in consequence of the plaintiff’s unskillful workmanship or of his failure to use such materials as he was bound by his contract to use.
Upon these allegations the defendant bases another, namely, that he has “ suffered damages in an amount equal at least to the sum claimed by the plaintiff ” without specifying, otherwise than as we have stated, how he was damaged. We are of opinion that the affidavit was wholly insufficient to prevent judgment. If the paper faded and loosened from the walls in consequence of the plaintiff’s unskillful workmanship, or of his use of improper materials, this fact might, and should, have been distinctly averred and not left to mere inference: Peck v. Jones, 70 Pa. 83. The first two averments are not sufficiently specific. We repeat in this connection what we said in Port Kennedy Slag Works v. Krause, 5 Pa. Superior Ct. 622 and what has been said in many earlier decisions of this court and of the Supreme Court: “ An affidavit of defense should state the facts specifically and with sufficient detail to enable the court to say whether they amount to a defense, and to what extent they amount to a defense, and also to inform the plaintiff with some degree of certainty what will be interposed to defeat his claim.”
Judgment affirmed.